DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/14/2022 and 07/19/2022 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 recite the limitation "the bore" in lines 2 respectively. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a bore--.
The recitation of “a nest assembly” (claim 6, line 3; claim 17, line 3) is unclear. The recitation renders the claim indefinite because it is unclear if the nest assembly from the recitation above is a second nest assembly, or the same nest assembly previously disclosed in claim 1. For examination purposes, the recitation has been considered as --the nest assembly--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 10, 14 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conz (US 3,323,320) in view of Jejcic (US 2010/0175390).
Regarding claim 1, Conz discloses a machine for providing a single serving of a cold beverage or frozen confection, the machine comprising:
a housing (refer to Figs. 1-3);
a nest assembly (11) defining a recess for receiving a pod (7) containing at least one ingredient for forming a single serving of the cold beverage or frozen confection and the pod containing at least one helical internal paddle (12), the nest assembly (11) comprising a cooling unit (refer to the jacket formed between walls 7 and 8 connected through conduits 9 and 10 to a source of refrigerating fluid) operable to cool the nest assembly, the nest assembly arranged in the housing;
a lid assembly comprising:
a lid (2), 
a plunger (20, 21) to rotate the at least one helical internal paddle (12) of the pod (7) to dispense the cold beverage or frozen confection forced out of the pod by rotation of the internal paddle directly into a container or cone without coming into contact with other portions of the machine (through an outlet opening provided in a threaded ring 37); and 
a motor (25) connected to the plunger (20, 21) and configured to rotate the plunger.
While Conz discloses the lid, Conz fails to explicitly disclose a handle connected to the lid, wherein the handle and lid are connected to the housing and movable relative to the nest assembly.
However, Jejcic teaches a machine for producing ice-cream, comprising a handle (8) connected to a lid (7), wherein the handle (8) and lid (7) are connected to a housing (2) and movable relative to a nest assembly (10), in order for the user to manually displace the lid between a closing position and an open position (refer to par. 24, lines 4-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Conz by providing a handle connected to the lid, wherein the handle and lid are connected to the housing and movable relative to the nest assembly in view of the teachings by Jejcic, in order for the user to manually displace the lid between a closing position and an open position.

Regarding claim 6, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses wherein the nest assembly (11) comprises an exit nozzle (37) mounted to a bottom surface of the nest assembly (13) at a bore of the nest assembly.

Regarding claim 7, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses wherein the plunger (20, 21) is movably mounted to the lid (refer to col. 2, lines 70-71).

Regarding claim 10, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses wherein the plunger comprises a plurality of fingers (refer to teeth 26) for engaging counterpart fingers (refer to teeth 19) on the pod.

Regarding claim 14, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses wherein the nest assembly (11) includes a bore (refer to 6, Fig. 2) extending from a bottom surface of the nest assembly (11) and aligned with an outlet of the pod (7) to dispense the cold beverage or frozen confection forced out of the pod by rotation of the internal paddle (12) directly into the container or cone without coming into contact with other portions of the machine.

Regarding claim 26, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses wherein the housing comprises an exterior surface and an interior surface (refer to Fig. 1 below), the interior surface defining an interior volume of the machine, wherein the lid (2) and handle (8 as taught by Jejcic) connect to the exterior surface of the housing.

    PNG
    media_image1.png
    420
    632
    media_image1.png
    Greyscale


Regarding claim 27, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 26. Further, Conz as modified discloses wherein the lid (2) and handle (8 as taught by Jejcic) are pivotably attached to the exterior surface of the housing. 

Regarding claim 28, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 26. Further, Conz as modified discloses wherein the nest assembly (11) is arranged in the interior volume of the housing (refer to Fig. 1, wherein portions of the nest assembly are located within the interior volume of the housing).

Regarding claim 29, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 26. Further, Conz as modified discloses wherein the handle (8 as taught by Jejcic) arranged on an exterior surface of the housing by the lid (2).

Regarding claim 30, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses wherein the plunger (20, 21) is configured to releasably engage the helical internal paddle (refer to Fig. 2). 

Claim(s) 2-4, 11-13, 15-17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conz (US 3,323,320), Jejcic (US 2010/0175390), and further in view of Noth (WO 2015-169841, refer to US #2017/0215456 for reference numbers).
Regarding claim 2, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses walls of the nest assembly that define the recess, but fails to explicitly disclose wherein the walls are made of aluminum.
However, Noth teaches a system for preparing chilled or frozen products, comprising walls of a nest assembly (30) made of aluminum (refer to par. 58, lines 1-7), in order to have an excellent thermal conductivity (refer to par. 58, lines 2-3).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz such that the walls are made of aluminum in view of the teachings by Noth, in order to have an excellent thermal conductivity.

Regarding claim 3, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Conz as modified discloses wherein the cooling unit (refer to the jacket formed between walls 7 and 8 connected through conduits 9 and 10 to a source of refrigerating fluid) is configured to cool the walls of the nest assembly.


Regarding claim 4, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Conz as modified discloses the cooling unit comprises a cooler around the pod, but fails to explicitly disclose wherein said cooler is a cylindrical cooler.
However, it has been held that absent persuasive evidence that the particular configuration of a device (in the instant case, a cylindrical shape) are significant, then to change the shape of the device would be a matter of choice of a person having ordinary skill in the art.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz such that the cooler is a cylindrical cooler, since it would be a matter of choice of a person having ordinary skill in the art.

Regarding claim 11, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses the pod, but fails to explicitly disclose a water supply for introducing water into the pod.
However, Noth teaches a system for preparing chilled or frozen products, comprising a water supply (refer to liquid tank 3) for introducing water into the pod, in case the specific product formulation so requires (refer to par. 45, lines 1-6).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz by providing a water supply for introducing water into the pod in view of the teachings by Noth, in case the specific product formulation so requires.

Regarding claim 12, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Conz as modified discloses an air supply (refer to par. 42, lines 11-16 as taught by Noth) for introducing air into the pod.

Regarding claim 13, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Conz as modified discloses wherein the machine is operable to heat the pod (refer to par. 44, lines 1-12 as taught by Noth). 

Regarding claim 15, Conz discloses a machine for providing a single serving of a cold beverage or frozen confection, the machine comprising:
a housing (refer to Figs. 1-3);
a nest assembly (11) defining a recess for receiving a pod (7) containing at least one ingredient for forming the single serving of the cold beverage or frozen confection and at least one helical internal paddle (12), the nest assembly comprising a cooling unit (refer to the jacket formed between walls 7 and 8 connected through conduits 9 and 10 to a source of refrigerating fluid) operable to cool the nest assembly, the nest assembly arranged in the housing;
a lid assembly comprising:
a lid (2), and
a plunger (20, 21) to rotate the at least one helical internal paddle (12) of the pod (7) to dispense the cold beverage or frozen confection forced out of the pod by rotation of the internal paddle directly into a container or cone without coming into contact with other portions of the machine (through an outlet opening provided in a threaded ring 37); and 
a motor (25) connected to the plunger (20, 21) and configured to rotate the plunger; and
wherein the plunger is movably mounted to lid (2).
While Conz discloses the lid, Conz fails to explicitly disclose a handle connected to the lid, wherein the handle and lid are connected to the housing and movable relative to the nest assembly.
However, Jejcic teaches a machine for producing ice-cream, comprising a handle (8) connected to a lid (7), wherein the handle (8) and lid (7) are connected to a housing (2) and movable relative to a nest assembly (10), in order for the user to manually displace the lid between a closing position and an open position (refer to par. 24, lines 4-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Conz by providing a handle connected to the lid, wherein the handle and lid are connected to the housing and movable relative to the nest assembly in view of the teachings by Jejcic, in order for the user to manually displace the lid between a closing position and an open position.
While Conz as modified discloses walls of the nest assembly that define the recess, Conz as modified fails to explicitly disclose wherein the walls are made of aluminum. 
However, Noth teaches a system for preparing chilled or frozen products, comprising walls of a nest assembly (30) made of aluminum (refer to par. 58, lines 1-7), in order to have an excellent thermal conductivity (refer to par. 58, lines 2-3). 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz such that the walls are made of aluminum in view of the teachings by Noth, in order to have an excellent thermal conductivity.

Regarding claim 16, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Conz as modified discloses wherein the cooling unit (refer to the jacket formed between walls 7 and 8 connected through conduits 9 and 10 to a source of refrigerating fluid) is configured to cool the walls of the nest assembly.

Regarding claim 17, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Conz as modified discloses wherein the nest assembly (11) comprises an exit nozzle (37) mounted to a bottom surface of the nest assembly (13) at a bore of the nest assembly.

Regarding claim 20, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Conz as modified discloses wherein the plunger comprises a plurality of fingers (refer to teeth 26) for engaging counterpart fingers (refer to teeth 19) on the pod.

Regarding claim 21, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Conz as modified discloses wherein the housing comprises an exterior surface and an interior surface (refer to Fig. 1 below), the interior surface defining an interior volume of the machine, wherein the lid (2) and handle (8 as taught by Jejcic) connect to the exterior surface of the housing.

Regarding claim 22, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conz as modified discloses wherein the lid (2) and handle (8 as taught by Jejcic) are pivotably attached to the exterior surface of the housing. 

Regarding claim 23, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conz as modified discloses wherein the nest assembly (11) is arranged in the interior volume of the housing (refer to Fig. 1, wherein portions of the nest assembly are located within the interior volume of the housing).

Regarding claim 24, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 21. Further, Conz as modified discloses wherein the handle (8 as taught by Jejcic) arranged on an exterior surface of the housing by the lid (2).

Regarding claim 25, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Conz as modified discloses wherein the plunger (20, 21) is configured to releasably engage the helical internal paddle (refer to Fig. 2).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conz (US 3,323,320), Jejcic (US 2010/0175390), and further in view of Lande’ (US 6,012,383).
Regarding claim 5, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Conz as modified discloses the cooling unit, but fails to explicitly disclose wherein the cooling unit comprises thermoelectric coolers. 
However, Lande’ teaches a home yogurt/cheese making machine (refer to Fig. 3), comprising a cooling unit (325) comprising a thermoelectric cooler, in order to provide a cooling unit having the capability of both heating and cooling (refer to col. 16, lines 3-5).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz by providing a thermoelectric cooler in view of the teachings by Lande’, in order to provide a cooling unit having the capability of both heating and cooling.
Further, regarding having multiple thermoelectric coolers, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Thus, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz by having more than one thermoelectric cooler, since such a modification is known in the art, and would not have produce any new or unexpected results. 
 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conz (US 3,323,320), Jejcic (US 2010/0175390), and further in view of Lin (DE 20 2004-005357 U1).
Regarding claim 8, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 7. Further, Conz as modified discloses the plunger, but fails to explicitly disclose wherein the plunger comprises a circumferential gear and a longitudinal gear.
However, Lin further teaches an ice making machine, comprising a plunger that rotates a helical internal paddle having a circumferential gear (refer to the circumferential gear around 34) and a longitudinal gear (refer to the connected longitudinal gear 33).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz such that the plunger comprises a circumferential gear and a longitudinal gear in view of the teachings by Lin, in order to obtain a predictable result of efficiently providing better rotational movement of the helical internal paddle.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conz (US 3,323,320), Jejcic (US 2010/0175390), Noth (WO 2015-169841, refer to US #2017/0215456 for reference numbers), and further in view of Lin (DE 20 2004-005357 U1).
Regarding claim 18, Conz as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Conz as modified discloses the plunger, but fails to explicitly disclose wherein the plunger comprises a circumferential gear and a longitudinal gear.
However, Lin further teaches an ice making machine, comprising a plunger that rotates a helical internal paddle having a circumferential gear (refer to the circumferential gear around 34) and a longitudinal gear (refer to the connected longitudinal gear 33).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Conz such that the plunger comprises a circumferential gear and a longitudinal gear in view of the teachings by Lin, in order to obtain a predictable result of efficiently providing better rotational movement of the helical internal paddle.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp.8-11, filed on 09/06/2022, with respect to claims 1-30 have been fully considered and are persuasive. The rejection of claims 1-30 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763